
	
		I
		112th CONGRESS
		1st Session
		H. R. 1367
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Peters (for
			 himself, Mr. Dingell,
			 Ms. Sutton,
			 Mr. Conyers,
			 Mr. Kildee,
			 Mr. Clarke of Michigan,
			 Mr. Larson of Connecticut,
			 Mr. Connolly of Virginia,
			 Mr. Kucinich, and
			 Mr. Levin) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To provide for a program of research, development,
		  demonstration, and commercial application in vehicle technologies at the
		  Department of Energy.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Vehicle Technology Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)According to the
			 Energy Information Administration, the transportation sector accounts for
			 approximately 28 percent of the United States primary energy demand and
			 greenhouse gas emissions, and 24 percent of global oil demand.
			(2)The United States transportation sector is
			 over 95 percent dependent on petroleum, and over 60 percent of petroleum demand
			 is met by imported supplies.
			(3)United States
			 heavy truck fuel consumption will increase 23 percent by 2030, while overall
			 transportation energy use will decline by 1 percent.
			(4)The domestic
			 automotive and commercial vehicle manufacturing sectors have increasingly
			 limited resources for research, development, and engineering of advanced
			 technologies.
			(5)Vehicle, engine, and component
			 manufacturers are playing a more important role in vehicle technology
			 development, and should be better integrated into Federal research
			 efforts.
			(6)Priorities for the
			 Department of Energy’s vehicle technologies research have shifted drastically
			 in recent years among diesel hybrids, hydrogen fuel cell vehicles, and plug-in
			 electric hybrids, with little continuity among them.
			(7)The integration of vehicle, communication,
			 and infrastructure technologies has great potential for efficiency gains
			 through better management of the total transportation system.
			(8)The Federal
			 Government should balance its role in researching longer-term exploratory
			 concepts and developing nearer-term transformational technologies for
			 vehicles.
			3.ObjectivesThe objectives of this Act are to—
			(1)develop United
			 States technologies and practices that—
				(A)improve the fuel
			 efficiency and emissions of all vehicles produced in the United States;
			 and
				(B)reduce vehicle
			 reliance on petroleum-based fuels;
				(2)support domestic research, development,
			 engineering, demonstration, and commercial application and manufacturing of
			 advanced vehicles, engines, and components;
			(3)enable vehicles to
			 move larger volumes of goods and more passengers with less energy and
			 emissions;
			(4)develop cost-effective advanced
			 technologies for wide-scale utilization throughout the passenger, commercial,
			 government, and transit vehicle sectors;
			(5)allow for greater
			 consumer choice of vehicle technologies and fuels;
			(6)shorten technology
			 development and integration cycles in the vehicle industry;
			(7)ensure a proper
			 balance and diversity of Federal investment in vehicle technologies; and
			(8)strengthen partnerships between Federal and
			 State governmental agencies and the private and academic sectors.
			4.DefinitionsFor the purposes of this Act:
			(1)DepartmentThe
			 term Department means the Department of Energy.
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for United States research,
			 development, engineering, demonstration, and commercial application of vehicles
			 and related technologies, including activities authorized under this Act, such
			 sums as may be necessary for each of fiscal years 2012 through 2016.
		IVehicle Research
			 and Development
			101.Program
				(a)ActivitiesThe Secretary shall conduct a program of
			 basic and applied research, development, engineering, demonstration, and
			 commercial application activities on materials, technologies, and processes
			 with the potential to substantially reduce or eliminate petroleum use and the
			 emissions of the Nation’s passenger and commercial vehicles, including
			 activities in the areas of—
					(1)hybridization or
			 full electrification of vehicle systems;
					(2)batteries and
			 other energy storage devices;
					(3)power
			 electronics;
					(4)vehicle,
			 component, and subsystem manufacturing technologies and processes;
					(5)engine efficiency
			 and combustion optimization;
					(6)waste heat
			 recovery;
					(7)transmission and
			 drivetrains;
					(8)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(9)compressed natural gas vehicle
			 technologies;
					(10)aerodynamics,
			 rolling resistance, and accessory power loads of vehicles and associated
			 equipment;
					(11)vehicle weight reduction, including
			 lightweighting materials;
					(12)friction and wear
			 reduction;
					(13)engine and
			 component durability;
					(14)innovative
			 propulsion systems;
					(15)advanced boosting
			 systems;
					(16)hydraulic hybrid
			 technologies;
					(17)engine compatibility with and optimization
			 for a variety of transportation fuels including natural gas and other liquid
			 and gaseous fuels;
					(18)predictive
			 engineering, modeling, and simulation of vehicle and transportation
			 systems;
					(19)refueling and charging infrastructure for
			 alternative fueled and electric or plug-in electric hybrid vehicles, including
			 the unique challenges facing rural areas;
					(20)gaseous fuels storage systems and system
			 integration and optimization;
					(21)sensing,
			 communications, and actuation technologies for vehicle, electrical grid, and
			 infrastructure;
					(22)efficient use, substitution, and recycling
			 of potentially critical materials in vehicles, including rare earth elements
			 and precious metals, at risk of supply disruption;
					(23)aftertreatment technologies;
					(24)thermal management of battery
			 systems;
					(25)retrofitting advanced vehicle technologies
			 to existing vehicles;
					(26)development of
			 common standards, specifications, and architectures for both transportation and
			 stationary battery applications;
					(27)advanced internal combustion engines;
			 and
					(28)other research
			 areas as determined by the Secretary.
					(b)Transformational
			 technologyThe Secretary
			 shall ensure that the Department continues to support research, development,
			 engineering, demonstration, and commercial application activities and maintains
			 competency in mid- to long-term transformational vehicle technologies with
			 potential to achieve deep reductions in petroleum use and emissions, including
			 activities in the areas of—
					(1)hydrogen vehicle technologies, including
			 fuel cells, internal combustion engines, hydrogen storage, infrastructure, and
			 activities in hydrogen technology validation and safety codes and
			 standards;
					(2)multiple battery chemistries and novel
			 energy storage devices, including nonchemical batteries and electromechanical
			 storage technologies such as hydraulics, flywheels, and compressed air
			 storage;
					(3)communication and connectivity among
			 vehicles, infrastructure, and the electrical grid; and
					(4)other innovative
			 technologies research and development, as determined by the Secretary.
					(c)Industry
			 participationTo the maximum
			 extent practicable, activities under this Act shall be carried out in
			 partnership or collaboration with automotive manufacturers, heavy commercial,
			 vocational, and transit vehicle manufacturers, qualified plug-in electric
			 vehicle manufacturers, compressed natural gas vehicle manufacturers, vehicle
			 and engine equipment and component manufacturers, manufacturing equipment
			 manufacturers, advanced vehicle service providers, fuel producers and energy
			 suppliers, electric utilities, universities, national laboratories, and
			 independent research laboratories. In carrying out this Act the Secretary
			 shall—
					(1)determine whether a wide range of companies
			 that manufacture or assemble vehicles or components in the United States are
			 represented in ongoing public private partnership activities, including firms
			 that have not traditionally participated in federally sponsored research and
			 development activities, and where possible, partner with such firms that
			 conduct significant and relevant research and development activities in the
			 United States;
					(2)leverage the capabilities and resources of,
			 and formalize partnerships with, industry-led stakeholder organizations,
			 nonprofit organizations, industry consortia, and trade associations with
			 expertise in the research and development of, and education and outreach
			 activities in, advanced automotive and commercial vehicle technologies;
					(3)develop more efficient processes for
			 transferring research findings and technologies to industry;
					(4)give consideration to conversion of
			 existing or former vehicle technology development or manufacturing facilities
			 for the purposes of this Act;
					(5)establish and support public-private
			 partnerships, dedicated to overcoming barriers in commercial application of
			 transformational vehicle technologies, that utilize such industry-led
			 technology development facilities of entities with demonstrated expertise in
			 successfully designing and engineering pre-commercial generations of such
			 transformational technology; and
					(6)promote efforts to ensure that technology
			 research, development, engineering, and commercial application activities
			 funded under this Act are carried out in the United States.
					(d)Interagency and
			 intraagency coordinationTo the maximum extent practicable, the
			 Secretary shall coordinate research, development, demonstration, and commercial
			 application activities among—
					(1)relevant programs
			 within the Department, including—
						(A)the Office of
			 Energy Efficiency and Renewable Energy;
						(B)the Office of
			 Science;
						(C)the Office of
			 Electricity Delivery and Energy Reliability;
						(D)the Office of Fossil Energy;
						(E)the Advanced Research Projects
			 Agency—Energy; and
						(F)other offices as
			 determined by the Secretary; and
						(2)relevant technology research and
			 development programs within other Federal agencies, as determined by the
			 Secretary.
					(e)Coordination and
			 nonduplicationIn coordinating activities the Secretary shall
			 ensure, to the maximum extent practicable, that activities do not duplicate
			 those of other programs within the Department or other relevant research
			 agencies.
				(f)Federal
			 demonstration of technologiesThe Secretary shall make
			 information available to procurement programs of Federal agencies regarding the
			 potential to demonstrate technologies resulting from activities funded through
			 programs under this Act.
				(g)Intergovernmental
			 coordinationThe Secretary shall seek opportunities to leverage
			 resources and support initiatives of State and local governments in developing
			 and promoting advanced vehicle technologies, manufacturing, and
			 infrastructure.
				(h)CriteriaWhen
			 awarding grants under this program, the Secretary shall give priority to those
			 technologies (either individually or as part of a system) that—
					(1)provide the
			 greatest aggregate fuel savings based on the reasonable projected sales volumes
			 of the technology; and
					(2)provide the
			 greatest increase in United States employment.
					102.Sensing and
			 communications technologiesThe Secretary, in coordination with the
			 relevant research programs of other Federal agencies, shall conduct research,
			 development, engineering, and demonstration activities on connectivity of
			 vehicle and transportation systems, including on sensing, computation,
			 communication, and actuation technologies that allow for reduced fuel use,
			 optimized traffic flow, and vehicle electrification, including technologies
			 for—
				(1)onboard vehicle, engine, and component
			 sensing and actuation;
				(2)vehicle-to-vehicle
			 sensing and communication;
				(3)vehicle-to-infrastructure
			 sensing and communication; and
				(4)vehicle
			 integration with the electrical grid.
				103.ManufacturingThe Secretary shall carry out a research,
			 development, engineering, demonstration, and commercial application program of
			 advanced vehicle manufacturing technologies and practices, including innovative
			 processes to—
				(1)increase the
			 production rate and decrease the cost of advanced battery manufacturing;
				(2)vary the capability of individual
			 manufacturing facilities to accommodate different battery chemistries and
			 configurations;
				(3)reduce waste streams, emissions, and energy
			 intensity of vehicle, engine, advanced battery and component manufacturing
			 processes;
				(4)recycle and remanufacture used batteries
			 and other vehicle components for reuse in vehicles or stationary
			 applications;
				(5)produce
			 cost-effective lightweight materials such as advanced metal alloys, polymeric
			 composites, and carbon fiber;
				(6)produce lightweight high pressure storage
			 systems for gaseous fuels;
				(7)design and manufacture purpose-built
			 hydrogen and fuel cell vehicles and components;
				(8)improve the calendar life and cycle life of
			 advanced batteries; and
				(9)produce permanent
			 magnets for advanced vehicles.
				104.User testing
			 facilitiesActivities under
			 this Act may include construction, expansion, or modification of new and
			 existing vehicle, engine, and component research and testing facilities
			 for—
				(1)testing or
			 simulating interoperability of a variety of vehicle components and
			 systems;
				(2)subjecting whole
			 or partial vehicle platforms to fully representative duty cycles and operating
			 conditions;
				(3)developing and
			 demonstrating a range of chemistries and configurations for advanced vehicle
			 battery manufacturing; and
				(4)developing and demonstrating test cycles
			 for new and alternative fuels, and other advanced vehicle technologies.
				105.Reporting
				(a)Technologies
			 developedNot later than 18
			 months after the date of enactment of this Act and annually thereafter through
			 2017, the Secretary of Energy shall transmit to Congress a report regarding the
			 technologies developed as a result of the activities authorized by this title,
			 with a particular emphasis on whether the technologies were successfully
			 adopted for commercial applications, and if so, whether products relying on
			 those technologies are manufactured in the United States.
				(b)Additional
			 mattersAt the end of each
			 fiscal year through 2017 the Secretary shall submit to the relevant
			 congressional committees of jurisdiction an annual report describing activities
			 undertaken in the previous year under this title, active industry participants,
			 efforts to recruit new participants committed to design, engineering, and
			 manufacturing of advanced vehicle technologies in the United States, progress
			 of the program in meeting goals and timelines, and a strategic plan for funding
			 of activities across agencies.
				IIMedium- and
			 Heavy-Duty Commercial and Transit Vehicles
			201.Program
				(a)In
			 generalThe Secretary, in
			 partnership with relevant research and development programs in other Federal
			 agencies, and a range of appropriate industry stakeholders, shall carry out a
			 program of cooperative research, development, demonstration, and commercial
			 application activities on advanced technologies for medium- to heavy-duty
			 commercial, vocational, recreational, and transit vehicles, including
			 activities in the areas of—
					(1)engine efficiency
			 and combustion research;
					(2)on board storage technologies for
			 compressed and liquefied natural gas;
					(3)development and
			 integration of engine technologies designed for natural gas operation of a
			 variety of vehicle platforms;
					(4)waste heat
			 recovery and conversion;
					(5)improved
			 aerodynamics and tire rolling resistance;
					(6)energy and
			 space-efficient emissions control systems;
					(7)heavy hybrid, hybrid hydraulic, plug-in
			 hybrid, and electric platforms, and energy storage technologies;
					(8)drivetrain
			 optimization;
					(9)friction and wear
			 reduction;
					(10)engine idle and
			 parasitic energy loss reduction;
					(11)electrification
			 of accessory loads;
					(12)onboard sensing
			 and communications technologies;
					(13)advanced lightweighting materials and
			 vehicle designs;
					(14)increasing load
			 capacity per vehicle;
					(15)thermal
			 management of battery systems;
					(16)recharging
			 infrastructure;
					(17)compressed natural gas
			 infrastructure;
					(18)advanced internal
			 combustion engines;
					(19)complete vehicle
			 modeling and simulation;
					(20)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(21)retrofitting
			 advanced technologies onto existing truck fleets; and
					(22)integration of
			 these and other advanced systems onto a single truck and trailer
			 platform.
					(b)LeadershipThe Secretary shall appoint a full-time
			 Director to coordinate research, development, demonstration, and commercial
			 application activities in medium- to heavy-duty commercial, recreational, and
			 transit vehicle technologies. Responsibilities of the Director shall be
			 to—
					(1)improve
			 coordination and develop consensus between government agency and industry
			 partners, and propose new processes for program management and priority setting
			 to better align activities and budgets among partners;
					(2)regularly convene
			 workshops, site visits, demonstrations, conferences, investor forums, and other
			 events in which information and research findings are shared among program
			 participants and interested stakeholders;
					(3)develop a budget
			 for the Department’s activities with regard to the interagency program, and
			 provide consultation and guidance on vehicle technology funding priorities
			 across agencies;
					(4)determine a process for reviewing program
			 technical goals, targets, and timetables and, where applicable, aided by
			 life-cycle impact and cost analysis, propose revisions or elimination based on
			 program progress, available funding, and rate of technology adoption;
					(5)evaluate ongoing
			 activities of the program and recommend project modifications, including the
			 termination of projects, where applicable;
					(6)recruit new
			 industry participants to the interagency program, including truck, trailer, and
			 component manufacturers who have not traditionally participated in federally
			 sponsored research and technology development activities; and
					(7)other
			 responsibilities as determined by the Secretary, in consultation with
			 interagency and industry partners.
					(c)ReportingAt the end of each fiscal year, the
			 Secretary shall submit to the Congress an annual report describing activities
			 undertaken in the previous year, active industry participants, efforts to
			 recruit new participants, progress of the program in meeting goals and
			 timelines, and a strategic plan for funding of activities across
			 agencies.
				202.Class 8 truck
			 and trailer systems demonstrationThe Secretary shall conduct a competitive
			 grant program to demonstrate the integration of multiple advanced technologies
			 on Class 8 truck and trailer platforms with a goal of improving overall freight
			 efficiency, as measured in tons and volume of freight hauled or other work
			 performance-based metrics, by 50 percent, including a combination of
			 technologies listed in section 201(a). Applicant teams may be comprised of
			 truck and trailer manufacturers, engine and component manufacturers, fleet
			 customers, university researchers, and other applicants as appropriate for the
			 development and demonstration of integrated Class 8 truck and trailer
			 systems.
			203.Technology
			 testing and metricsThe
			 Secretary, in coordination with the partners of the interagency research
			 program described in section 201(a)—
				(1)shall develop
			 standard testing procedures and technologies for evaluating the performance of
			 advanced heavy vehicle technologies under a range of representative duty cycles
			 and operating conditions, including for heavy hybrid propulsion systems;
				(2)shall evaluate heavy vehicle performance
			 using work performance-based metrics other than those based on miles per
			 gallon, including those based on units of volume and weight transported for
			 freight applications, and appropriate metrics based on the work performed by
			 nonroad systems; and
				(3)may construct heavy duty truck and bus
			 testing facilities.
				204.Nonroad systems
			 pilot programThe Secretary
			 shall undertake a pilot program of research, development, demonstration, and
			 commercial applications of technologies to improve total machine or system
			 efficiency for nonroad mobile equipment including agricultural and construction
			 equipment, and shall seek opportunities to transfer relevant research findings
			 and technologies between the nonroad and on-highway equipment and vehicle
			 sectors.
			
